Case 8:20-cv-00043-SB-ADS Document 170-2 Filed 03/23/21 Page 1 of 4 Page ID #:2299




                            SERVING SAN DIEGO & ORANGE COUNTIES

                          http://www.linkedin.com/in/petelepiscopo/
                              www.LepiscopoLawFirm.com
        _______________________________________________________________________________
                                       SAN DIEGO OFFICE




                EXHIBIT 1
   Case 8:20-cv-00043-SB-ADS Document 170-2 Filed 03/23/21 Page 2 of 4 Page ID #:2300


plepiscopo@att.net

From:                          plepiscopo@att.net
Sent:                          Thursday, March 11, 2021 6:32 PM
To:                            'Reardon, Colin (CFPB)'; 'Peter Lepiscopo'
Cc:                            'David Holt (dholt@holtlawoc.com)'; 'JSB@JeffreyBenice.com'; 'Assae-Bille, Vanessa
                               (CFPB)'
Subject:                       RE: Stipulation re Case Schedule & Page Limits

Importance:                    High



Dear Colin:

Please note that Mr. Nesheiwat will be filing a motion for summary judgment as well. So, please adjust page 3
to read:


                                       Current Deadline             Proposed Deadline
 Discovery Deadline—                   March 29, 2021               March 29, 2021
 Nonexpert
 Pl.’s Motion for Summary By April 16, 2021 May 14 21, 2021
 Judgment Plaintiff and
 Defendant Nesheiwat’s
 Cross-Motions for
 Summary Judgment to be
 Concurrently Filed &
 Served
 Defs.’ All Oppositions                                             June 11 18, 2021
 Due
 Pl.’s All Replyies Due                                             July 9 16, 2021
 Motion Hearing Deadline               May 21, 2021                 July 23 30, 2021
 Motions in Limine                     May 31, 2021                 August 16 23, 2021
 Trial Filings Deadline                June 21, 2021                September 13 20,
                                                                    2021


                                                        1
    Case 8:20-cv-00043-SB-ADS Document 170-2 Filed 03/23/21 Page 3 of 4 Page ID #:2301

 Pretrial Conference                    June 25, 2021               September 17 24,
                                                                    2021
 Trial                                  July 12, 2021               October 4 11, 2021




SERVING SAN DIEGO & ORANGE COUNTIES


Peter D. Lepiscopo, Esq.

   LinkedIn: http://www.linkedin.com/in/petelepiscopo/

   WEB: http://www.LepiscopoLawFirm.com

SAN DIEGO COUNTY OFFICE (Main)
  3511 Camino del Rio South, Suite 101
  San Diego, California 92108
Telephone: (619) 299-5343
Facsimile: (619) 330-2991
e-mail: plepiscopo@att.net

ORANGE COUNTY OFFICE
 695 Town Center Drive, 7TH Floor
 Costa Mesa, California 92626

NOTICE: ATTORNEY-CLIENT & ATTORNEY WORK PRODUCT PRIVILEGES APPLY AND
CONFIDENTIAL MATERIAL: The information contained in this email message and all attachments are
covered and protected by the attorney-client and/or work product privileges and are confidential information
intended only for the use of the individual or entity named above. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering it to the intended recipient, you are
hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If
you have received this communication in error, please immediately notify us by return e-mail.

From: Reardon, Colin (CFPB) <Colin.Reardon@cfpb.gov>
Sent: Thursday, March 11, 2021 4:37 PM
To: Peter Lepiscopo <pete@familyofficelaw.com>; plepiscopo@att.net
Cc: David Holt (dholt@holtlawoc.com) <dholt@holtlawoc.com>; JSB@JeffreyBenice.com; Assae-Bille, Vanessa (CFPB)
<Elisabeth.Assae-Bille@cfpb.gov>
Subject: Stipulation re Case Schedule & Page Limits

                                                         2
    Case 8:20-cv-00043-SB-ADS Document 170-2 Filed 03/23/21 Page 4 of 4 Page ID #:2302


Pete,

We’d like to submit a stipulation to the Court seeking to adjust the case schedule to provide the parties with additional
time for summary judgment briefing and to prepare for trail. In addition, the stipulation seeks to extend the page limits
for the Bureau’s summary judgment motion, since we plan to move for summary judgment against all defendants in a
single motion.

David Holt and Jeff Benice (cc’d) have both told us that they agree to the proposed stipulation. Can you please let us
know whether Defendants Nesheiwat will agree to it as well, and whether you have an edits?

Thanks,
Colin

Colin Reardon
Senior Litigation Counsel | Office of Enforcement
Office: (202) 435-9668 | Mobile: (202) 570-6740

Consumer Financial Protection Bureau
consumerfinance.gov

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.




                                                                    3
